— In an action to recover damages for abuse of process, defendants appeal from so much of an order of the Supreme Court, Westchester County, entered August 20, 1975, as denied their motion to dismiss the complaint for failure to state a cause of action. Order affirmed insofar as appealed from, without costs. The complaint is legally sufficient in that it alleges that the process was issued for a collateral purpose, to wit, to inflict substantial damage upon plaintiff’s business and to obtain some of its valuable trade secrets (see Hauser v Bartow, 273 NY 370, 374). Hopkins, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ. concur.